Citation Nr: 1734865	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  10-37 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether a previously denied claim involving a determination as to whether the character of the appellant's discharge represents a bar to VA benefits, other than health care benefits under Chapter 17, United States Code should be reconsidered.

2.  Whether the character of the appellant's discharge represents a bar to VA benefits, other than health care benefits under Chapter 17, United States Code.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1983 to January 1990, for which he received a discharge under other than honorable conditions.

Historically, the record reflects that, in an August 1990 administrative decision, the Regional Office (RO) in Detroit, Michigan determined that the appellant's character of discharge for his period of service from July 26, 1983 through July 5, 1986 was honorable for VA purposes.  However, this determination further indicated that the character of the appellant's discharge for his period of service from July 26, 1986 through January 31, 1990 was a bar to eligibility for VA benefits, other than health care benefits under Chapter 17, United States Code (U.S.C.).  Although he was notified of the denial, and of his appellate rights, the appellant did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 decision issued by the Department of Veterans Affairs (VA) RO in Reno, Nevada, which denied service connection for posttraumatic stress disorder (PTSD) and asthma on the basis that the character of the appellant's discharge for his period of service from July 26, 1986 through January 31, 1990 was a bar to eligibility for VA benefits.  The appellant filed a Notice of Disagreement in September 2009.  In July 2010, the RO issued a Statement of the Case (SOC), and the appellant filed a substantive appeal in September 2010.

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the hearing is of record.

In February 2013 and March 2014, the Board remanded the appellant's claim for further development.  The RO denied the appellant's claim, as reflected in the May 2017 Supplemental Statement of the Case (SSOC), and returned the claim to the Board for further appellate review.  The Board finds that there was substantial compliance with its March 2014 remand instructions, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the characterization of the appeal, the additional evidence received since the August 1990 administrative decision provides a basis for reconsidering the appellant's claim.  Whether to reconsider the claim is the initial determination, and having decided favorably in this regard, the issue then becomes whether the appellant's discharge is a bar to eligibility for VA benefits, other than healthcare benefits under Chapter 17, U.S.C.  Accordingly, the Board has recharacterized the appeal as now encompassing both matters as reflected on the title page.


FINDINGS OF FACT

1.  The appellant had active military service from July 1983 to January 1990 and was discharged under conditions other than honorable.

2.  In an August 1990 administrative decision, the RO determined that the character of discharge for his period of service from July 26, 1986 through January 31, 1990 was a bar to eligibility for VA benefits, other than health care benefits under Chapter 17, U.S.C.; although notified of that denial, he did not initiate an appeal.

3.  New evidence received since VA's August 1990 determination, however, includes relevant official service department records that existed but had not been associated with the claims file, so not considered, when VA first decided this claim.

4.  In lieu of trial by court-martial, the appellant was discharged from service in January 1990 under conditions other than honorable.  He was charged with the following violations of the Uniformed Code of Military Justice (UCMJ): willfully damaging government light fixtures; conduct unbecoming of a noncommissioned officer (NCO); oral communication of indecent language of a sexual nature to a subordinate; larceny of government property; soliciting a subordinate to assist in transporting stolen government property; misappropriation of a riding lawnmower; and, misappropriation of a military police vehicle.

5.  The misconduct committed by the appellant during service was willful and persistent, and did not consist of minor offenses offset by otherwise honest, faithful, and meritorious service.

6.  The probative evidence of record fails to establish that the appellant was insane at the time he committed the offenses that resulted in his discharge from service.


CONCLUSIONS OF LAW

1.  As this additional evidence received since the RO's unappealed August 1990 administrative decision includes official service department records not previously considered, the criteria for reconsideration of whether the appellant's character of discharge is a bar to him receiving VA compensation benefits have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The character of the appellant's discharge from service is a bar to eligibility for VA benefits, other than health care benefits under Chapter 17, U.S.C.  38 U.S.C.A. §§ 5107, 5303 (West 2014); 38 C.F.R. § 3.1, 3.12, 3.102, 3.354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the Board's favorable disposition of the decision to reconsider whether the character of the appellant's discharge represents a bar to eligibility for VA compensation benefits, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

With respect to the issue of whether the appellant's character of discharge is a bar to VA benefits, VA's duty to notify was satisfied by a letter sent in July 2009.  This letter informed the appellant of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  This letter also notified the appellant of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case has been readjudicated by issuing an SOC in July 2010 and an SSOC in May 2017.  Therefore, the appellant has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the appellant's service treatment records, service personnel records, VA and private treatment records, buddy statements, and his contentions.  Neither the appellant nor the appellant's representative has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

The Board recognizes that the appellant's in-service mental health treatment records from the Social Work Service at the U.S. Army Hospital (USAH) at Vicenza are unavailable for review.  See VA's April 2017 Forming Finding on Unavailability of Records from the USAH at Vicenza.  The Board is cognizant of Hayre v. West, wherein the Court elaborated on VA's responsibility to obtain a veteran's service records.  188 F.3d 1327 (Fed. Cir. 1999).  However, the Board finds that no useful purpose would be served in remanding this matter for more development.

When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Although case law does not lower the legal standard for proving a service connection claim, it does increase the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the appellant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (declining to apply an "adverse presumption" requiring VA to disprove a claimant's allegation of injury or disease when records have been lost or destroyed while in government control).

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  As discussed above, so it is in this case with respect to the appellant's mental health records from USAH at Vicenza.

Lastly, while the additional evidence that the appellant has submitted since the final August 1990 administrative decision includes relevant official service department records, a remand for further development is not necessary.  Initially, the Board has previously remanded this case in February 2013 and again in March 2014 to assist the appellant in obtaining these in-service mental health records.  Not only has VA determined that these records cannot be located, as well as indicated that any further attempts to obtain them would be futile, but the appellant has not identified, nor has he provided, any additional relevant records that have not been obtained.  Further, as reflected in the July 2010 SOC and the May 2017 SSOC, the RO has considered this claim upon a de novo review of the additional evidence.  Therefore, despite the Board's decision to reconsider the claim with respect to the appellant's character of discharge, the Board finds that the appellant has suffered no prejudice that would warrant a remand.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim.  Therefore, no further assistance to the appellant with the development of evidence is required.

II.  Reconsideration

The appellant's claim as to whether the character of discharge for his period of service from July 26, 1986 through January 31, 1990 is a bar to him receiving VA benefits was initially denied in an August 1990 administrative decision.  At the time of that decision, the evidence in the file consisted of his service treatment records and service personnel records.  Although notified of that denial in a letter dated in August 1990, he did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period following notification of that denial.  See 38 C.F.R. § 3.156(b).  Typically, this fact would render that decision final and binding based on the evidence then of record, and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (b); 38 C.F.R. §§ 3.104(a), 3.160 (d), 20.200, 20.302, 20.1103.  In this circumstance, VA could only reopen and review this claim upon receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

However, there is an exception to this general rule.  Namely, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).  According to 38 C.F.R. § 3.156(c)(i) and (ii), official service department records include STRs.  See also Vigil v. Peake, 22 Vet. App. 63 (2008) (explaining that unit records provided to the RO by the U.S. Armed Services Center for Research of Unit Records (USASCRUR), now the Joint Services Records Research Center (JSRRC), constitute official service department records for purposes of new and material evidence, thus requiring de novo review or reconsideration, rather than review as a claim to reopen).

In this case, additional evidence was associated with the claims file following the August 1990 denial.  Specifically, in January 2010, the appellant submitted STRs showing that in October and November 1988 he received counseling from the Social Work Service at the USAH at Vicenza and that these records were maintained at the Social Work Service.  Additionally, these STRs reflect that he also received counseling in August 1989 for "personal problems."  These in-service mental health records are relevant to the claim, as it provides a more complete picture regarding the appellant's contention that he suffered from a psychiatric condition at the time of the offenses leading to his discharge.  These records existed at the time of the August 1990 denial, but were not associated with the claims file or considered by the RO until the July 2010 SOC and May 2017 SSOC.  Pursuant to 38 C.F.R. § 3.156(c), the additional STRs received require reconsideration of the claim - which, effectively, renders the prior denial non-final.  Therefore, an analysis of the claim in light of 38 C.F.R. § 3.156(a) is unnecessary and, thus, the request to reconsider the issue of whether the character of the appellant's discharge for his period of service from July 26, 1986 through January 31, 1990 represents a bar to eligibility for VA compensation benefits is granted.

II.  Character of Discharge

To establish eligibility for most VA benefits based on an individual's military service, the character of discharge for the period of service at issue must be under conditions other than dishonorable.  38 C.F.R. § 3.1.  A discharge because of willful and persistent misconduct is considered to have been under dishonorable conditions.  38 C.F.R. § 3.12 (d)(4).  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  However, a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  A dishonorable discharge or a statutory bar deprives a claimant of all VA benefits, unless it is determined the individual was insane for VA purposes when committing the acts that resulted in the discharge or unless otherwise specifically provided.  38 C.F.R. § 3.12(b).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The appellant should not assume that the Board has over looked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the appellant.

As already alluded to, in lieu of trial by court-martial, the appellant was discharged for the good of the service in January 1990 under conditions other than honorable.  A December 1989 Charge Sheet indicates that the appellant was charged with the following violations of the UCMJ: willfully damaging government light fixtures; conduct unbecoming of an NCO; oral communication of indecent language of a sexual nature to a subordinate; larceny of government property; soliciting a subordinate to assist in transporting stolen government property; misappropriation of a riding lawnmower; and, misappropriation of a military police vehicle.

Initially, based on the above evidence, the Board finds that the appellant's actions in service constituted willful and persistent misconduct, and, therefore, the period of service from July 26, 1986 through January 31, 1990 is considered dishonorable for VA purposes.  The Board acknowledges the appellant's argument that other than these issues, he performed good and faithful service.  The Board further acknowledges the appellant's contentions that at the time of the offenses leading to his discharge he "was under an enormous amount of pressure," such as "a number of serious illnesses in [his] family and a possibility that [his] children were victims of sexual abuse."  See Appellant's Request for Discharge for Good of the Service.

However, with regard to each of these offenses, the evidence shows that the appellant deliberately and intentionally committed these wrongdoings, and there is no indication in the record or by the appellant that he did not have knowledge of the probable consequences of engaging in such activity.  See, e.g., September 2008 Supplement to Application for Correction of Military Record (stating that although charged with stealing plywood, he took the plywood because he thought it was discarded).  Therefore, while the Board acknowledges the appellant's reasons for committing these wrongdoings, the Board finds that that these multiple offenses demonstrated willful and persistent misconduct because these offenses involved deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences, and because the appellant's offenses were not offset by what could be described as otherwise honest, faithful, and meritorious.

Moreover, although the appellant has submitted several buddy statements attesting to his commendable conduct after service, the Board must consider his conduct at the time of his offenses.  Therefore, based on all the evidence, the Board concludes that the appellant's discharge for his period of service from July 26, 1986 to January 31, 1990 was due to willful and persistent misconduct, and such period of service is dishonorable for VA purposes.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Nonetheless, as noted above, a discharge considered to be under dishonorable conditions, such as in this case, will not be considered a bar from VA benefits if the individual was insane for VA purposes when committing the acts that results in the discharge.  In this regard, the Board notes that the burden is on the appellant to show that he was insane at the time of his offense.  See, e.g., Stringham v. Brown, 8 Vet. App. 445, 449 (1995) (finding that appellant must submit competent medical evidence that he was insane at the time of his offense).

For VA purposes, an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or, (2) who interferes with the peace of society; or, (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a); see Zang v. Brown, 8 Vet. App. 246, 253 (1995) (holding that the phrase "due to disease" applies to all three circumstances in § 3.354 (a)).  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  Gardner v. Shinseki, 22 Vet. App. 415, 419 (2009); see Beck v. West, 13 Vet. App. 535, 539 (2000); Zang, 8 Vet. App. at 254-55; 38 C.F.R. § 3.354(a).

When a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303 (b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  38 C.F.R. § 3.354(b).

In this case, the appellant has also claimed that he was suffering from PTSD at the time he committed the offenses leading to discharge.  Mental illness is not identical to insanity.  See Beck, 13 Vet. App. at 539.  Rather, insane behavior is defined as a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others.  VAOPGCPREC 20-97.

Here, the Board finds that the appellant has not met his burden of showing that he was insane at the time he committed the offenses that led to his discharge and, therefore, the Board further concludes that he was sane at this time.  First, the STRs show no evidence of a major psychiatric disorder or, indeed, any relevant complaints.  While they do indicate that the appellant was seen by a Social Worker in 1988 and 1989 for marital difficulties and personal problems, these appointments were several months before and a month after he committed the last offense that led to his discharge.  Moreover, the Board notes that an opinion regarding the appellant's sanity during service is a complex medical determination requiring related expertise, which the appellant does not possess; therefore, his opinion regarding his sanity during service is not probative evidence that may be used to decide the claim.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

As the appellant was not insane at the time he committed the offenses resulting in discharge, the exception to the bar to VA benefits does not apply.  Therefore, the character of the appellant's discharge for his period of service from July 26, 1986 through January 31, 1990 is considered dishonorable due to willful and persistent misconduct and, subsequently, because he was not insane at the time of the offenses leading to discharge, his character of discharge is a bar to VA benefits.


ORDER

1.  The request to reconsider the matter of whether the character of the appellant's discharge represents a bar to eligibility for VA compensation benefits is granted.

2.  The character of the appellant's discharge for his period of service from July 26, 1986 through January 31, 1990 represents a bar to VA benefits, other than health care benefits under Chapter 17, U.S.C, and the appeal is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


